Citation Nr: 1638244	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-07 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service connected erectile dysfunction.  

2.  Entitlement to an initial rating in excess of 10 percent for gout. 

3.  Entitlement to an initial rating in excess of 30 percent for kidney disease prior to July 22, 2015 and 60 percent from that date. 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and S.J. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2008 and January 2010 rating decisions of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony before a Veterans Law Judge in June 2012.  A transcript is in the claims file.  Unfortunately, this Veterans Law Judge is no longer available to participate in the decision.  The Veteran was contacted by letter in July 2016 and offered a new hearing.  In an August 2016 reply, the Veteran indicated he did not wish to appear at another Board hearing.  

This appeal was previously before the Board in October 2012, at which time a claim for an increased rating for service connected hypertension was noted to have been withdrawn by the Veteran, and this appeal was dismissed.  The Board also found that a claim for TDIU had been raised as part of the Veteran's claims for increased ratings and took jurisdiction of this matter.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thereafter, the remaining claims for entitlement to increased ratings as well as the claim for TDIU were remanded for additional development.  

After the remand, but before the appeal was returned to the Board, a March 2016 rating decision increased the evaluation for the Veteran's kidney disease from 30 percent to 60 percent, effective from July 22, 2015.  A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran has expressed his dissatisfaction with both the amount of the increase and the date it became effective.  Therefore, the claim for an increased rating for kidney disease remains before the Board.  

These appeals have now been returned to the Board for further appellate consideration.  

Regrettably, the appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that in the July 2016 Informal Hearing Presentation, the Veteran's representative states that the Veteran testified his disabilities had increased in severity since examinations conducted in 2007 and 2008.  He requests that the Veteran be afforded additional VA examinations for his claimed disabilities.  The Board observes that these examinations were conducted in July 2015, and as there is no indication that the Veteran's disabilities have further increased in severity.  Accordingly, no additional examinations are deemed required.  

However, the October 2012 Board remand noted that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  The RO was asked to obtain a copy of any SSA decision as well as the copies of all medical records underlying that determination.  If no records were available, a negative response was to be documented in the claims file.  

In the July 2016 Informal Hearing Presentation, the Veteran's representative notes that the SSA records have not been obtained, and argues that VA has an absolute duty to obtain them.  

The claims file includes a copy of a computer screen indicating that a request for the Veteran's SSA medical records was made to the SSA National Record Center on August 27, 2015.  There is no copy of any reply, but a second computer screen shot also dated August 27, 2015 includes the Veteran's "SSA Basic Info."  This contains drop down boxes that state "Denied Claim" and "No disability determination made."  

More recently, letters dated July 2016 and August 2016 show that the Alabama state Disability Determination Service contacted the RO in order to obtain medical records for use in the Veteran's claim for SSA disability benefits.  

The Board finds that an additional attempt must be made to obtain the SSA records first requested in the October 2012 remand.  There does not appear to be a formal reply from SSA stating whether or not they have medical records for the Veteran.  The Board is aware that the October 2012 remand asked that the RO request a copy of the decision "awarding the Veteran disability benefits."  However, even records used in a denied claim may be relevant to the issues on appeal.  

VA must make as many requests as are necessary to obtain relevant records in the custody of a Federal department or agency.  These requests are to continue until VA determines that the records either do not exist or that further requests would be futile.  38 C.F.R. § 3.159(c)(2) (2015).  These issues must be remanded in order to obtain the Veteran's SSA records or to make a finding that such records are unobtainable.  

Furthermore, the Board observes that the July 2016 and August 2016 letters from the Alabama State Disability Determination Service indicate that this agency is gathering medical information in order to make a disability determination in conjunction with SSA.  This agency must also be contacted and asked to provide any medical records that were not themselves obtained from VA.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Social Security Administration furnish a copy of any previous decision, either positive or negative, regarding the Veteran's claim for disability benefits, as well as copies of all medical records underlying that determination.  If a determination has yet to be made, copies of all medical records in the possession of SSA to be used in the determination should be requested and obtained.  

The requests for records should continue until it is determined that the records either do not exist or that further requests would be futile.  If such a determination is made, a memorandum documented the determination should be placed in the claims file.  

2.  After obtaining any necessary permission from the Veteran, contact the Alabama State Disability Determination Service.  Request copies of any medical records in their possession that were obtained for use in the Veteran's claim for disability benefits that were not supplied by VA.  Any records received should be added to the claims file. 

The requests for records should continue until it is determined that the records either do not exist or that further requests would be futile.  If such a determination is made, a memorandum documented the determination should be placed in the claims file.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




